Citation Nr: 0940138	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
balanitis of the penis. 

2.  Entitlement to an evaluation greater than 10 percent for 
bilateral hearing loss, for the period from November 14, 2002 
to March 17, 2009.

3.  Entitlement to an evaluation greater than 20 percent for 
bilateral hearing loss, for the period beginning on and after 
March 18, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from March 1953 to February 
1955 and from July 1956 to November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions dated in February 2003 and 
March 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2004 and January 2007, the Board remanded the 
issue of entitlement to an increased rating for bilateral 
hearing loss.  The case has since returned to the Board.

In September 2009, the Veteran submitted additional medical 
evidence.  This evidence was accompanied by a waiver of RO 
jurisdiction and therefore, the Board may consider it in the 
first instance.  See 38 C.F.R. § 20.1304 (2009).  

In his January 2008 Form 9, the Veteran suggested that the 
effective date for his original claim for hearing loss should 
be prorated.  In the September 2009 Appellate Brief 
Presentation, the Veteran's representative requested that the 
Board refer a claim of entitlement to an earlier effective 
date to the RO for appropriate development and adjudication.  
On review, it is unclear exactly what the Veteran is claiming 
and this matter is referred to the RO for appropriate 
clarification and/or action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a July 2009 statement, the Veteran withdrew his appeal 
for an increased evaluation for balanitis of the penis.  

2.  For the period from November 14, 2002 to March 17, 2009, 
the Veteran's bilateral hearing loss was manifested by no 
more than level III hearing on the right and level IV hearing 
on the left.  

3.  For the period beginning March 18, 2009, the Veteran's 
bilateral hearing loss is manifested by no more than level V 
hearing bilaterally.  

4.  The Veteran is not frequently hospitalized for his 
bilateral hearing loss disability and objective evidence does 
not show that this disability causes a marked interference 
with employment beyond that contemplated in the schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for 
an increased evaluation of balanitis of the penis by the 
appellant have been met.  38 U.S.C.A. § 7105(d)(5)(West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  For the period from November 14, 2002 to March 17, 2009, 
the criteria for an evaluation greater than 10 percent for a 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2009).  

3.  For the period beginning on and after March 18, 2009, the 
criteria for an evaluation greater than 20 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A; 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 
6100.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Evaluation of balanitis of the penis

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn by an appellant or his/her representative in 
writing, or on the record at a hearing, at any time before 
the Board promulgates a decision.  38 C.F.R. §§ 20.204(a), 
(b).  In a July 2009 statement, the appellant withdrew the 
appeal of entitlement to an increased evaluation for 
balanitis of the penis.  Therefore, there remain no 
allegations of errors of fact or law for appellate 
consideration as concerns this issue.  Accordingly, the Board 
no longer has jurisdiction to review this issue, and the 
appeal of the issue is dismissed.

II. Evaluation of bilateral hearing loss

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an application form 
or completeness of the application.  VA notified the Veteran 
in December 2002, March 2005, and January 2007 correspondence 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  He was provided notice of 
the specific rating criteria for hearing loss in November 
2007, and how effective dates are determined in January 2007 
and December 2008 correspondence.  The claim was 
readjudicated in March 2009.  Thus, any timing error was 
cured and rendered nonprejudicial.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication, such as in a 
statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate the claim, and as warranted by law, affording VA 
examinations.  The claims file contains VA medical center 
records and various private medical records.  

The Veteran was provided VA examinations in January 2003, 
September 2007, and March 2009.  The Board notes that in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability.  At the most recent examination, the 
examiner described the effects of the Veteran's condition on 
his occupation and on his daily activity.  Throughout the 
appeal, the Veteran has submitted statements describing his 
difficulties with communication.  On review, the functional 
impairments associated with the Veteran's hearing loss are 
essentially noted in the record and the Board finds that 
further examination is not necessary.  

In the September 2009 Appellate Brief Presentation, the 
Veteran's representative noted that although the Form 8, 
Certification of Appeal, indicated that a VA Form 646 was 
received, it was not of record.  On review, the Board was 
unable to locate this document.  Notwithstanding, the 
representative has had an opportunity to provide argument on 
the Veteran's behalf and the claimant has also continued to 
submit additional argument and evidence.  Under the 
circumstances of this case, the Board finds that a remand to 
obtain an additional VA Form 646 would serve no useful 
purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Veteran was provided the 
opportunity to meaningfully participate in the adjudication 
of his claim and he did in fact participate.  Hence, there is 
no error or issue that precludes the Board from addressing 
the merits of this appeal.  

Service records document complaints of hearing loss.  The 
Veteran was originally granted service connection for 
defective hearing in October 1975 and assigned a 
noncompensable evaluation.  

In November 2002, the Veteran submitted a claim for increase.  
In a February 2003 rating decision the evaluation for 
bilateral hearing loss was increased to 10 percent effective 
November 14, 2002.  In a March 2009 rating decision the 
evaluation was increased to 20 percent effective March 18, 
2009.  The RO has staged the rating and the Board must 
consider whether an evaluation greater than 10 percent is 
warranted for the period from November 14, 2002 to March 17, 
2009; and whether an evaluation greater than 20 percent is 
warranted for the period beginning on and after March 18, 
2009.  

The Veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his hearing loss.  
In his January 2008 Form 9, the Veteran argued that his 
hearing fluctuates and will only get worse due to his chronic 
otitis media.  The Board notes that the Veteran is currently 
service-connected for bilateral chronic otitis media and is 
receiving a separate 10 percent evaluation for that disorder.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 
100 percent.  The basic method of rating hearing loss 
involves audiological test results of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  Pure tone threshold average is the sum of pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz divided 
by four.  To evaluate the degree of disability of service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I 
for essentially normal acuity, through numeric level XI for 
profound deafness.  See 38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (pure tone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).

The Board acknowledges that private records show continued 
treatment for hearing loss and the need for hearing aids.  
These records include various audiograms documenting the 
severity of the Veteran's hearing loss.  On review, it is 
unclear whether the speech discrimination testing was 
conducted using the Maryland CNC test and therefore, these 
examinations are not considered adequate for VA rating 
purposes.  See 38 C.F.R. § 4.85.  Thus, the Board's 
discussion will focus on the VA compensation and pension 
examinations, which contain the necessary information for 
evaluating the Veteran's hearing loss disability.  



a. For the period from November 14, 2002 to March 17, 
2009

On VA examination in January 2003, pure tone thresholds, in 
decibels, were as follows:


HERTZ



1000
2000
3000
4000
RIGHT
50
40
40
45
LEFT
40
30
40
55

Pure tone threshold average was 43.75 decibels in the right 
ear and 41.25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and 70 percent in the left ear.  An exceptional 
pattern of hearing impairment was not shown.

Based on this examination and with application of the rating 
criteria, the Veteran had level III hearing in the right ear 
and level IV hearing in the left ear, corresponding to a 10 
percent evaluation.  

On VA examination in September 2007, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
50
50
50
LEFT
45
50
50
65

Pure tone threshold average was 50 decibels in the right ear 
and 52.5 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 88 percent in the left ear.  An exceptional 
pattern of hearing impairment was not shown.  

Based on this examination and with application of the rating 
criteria, the Veteran had level I hearing in the right ear 
and level II hearing in the left ear, corresponding to a 
noncompensable evaluation.  

On review, the Veteran does not meet the criteria for an 
evaluation greater than 10 percent for bilateral hearing loss 
for the period from November 14, 2002 to March 17, 2009.  
	b. For the period beginning on and after March 18, 2009

On VA examination in March 2009, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
70
60
65
65
LEFT
65
65
65
70

Pure tone threshold average was 65 decibels in the right ear 
and 66.25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent 
bilaterally.  

An exceptional pattern of hearing impairment was shown on 
this examination and consideration of pure tone thresholds 
only is more favorable to the Veteran.  Thus, considering the 
pure tone threshold averages and with the application of 
Table VIA, the Veteran has level V hearing bilaterally, 
corresponding to a 20 percent evaluation.  The criteria for a 
higher evaluation are not met.    

VA Medical Center records show that pure tone testing in 
August 2009 revealed a moderate to moderately-severe mixed 
hearing loss on the right and a moderate to severe mixed 
hearing loss on the left.  Audiometric values were not 
provided and it is unclear whether word recognition testing 
was conducted pursuant to the Maryland CNC.  Therefore, this 
evaluation is not adequate for rating purposes.  See 
38 C.F.R. § 4.85.  Audiology testing in September 2009 was 
described as consistent with the previous results.  

The Board has considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1) (2009), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In an April 2009 statement, the Veteran 
indicated that his hearing loss has had adverse effects on 
his quality of life.  He indicated that he cannot carry on a 
normal conversation with family or friends, cannot watch 
television or listen to the radio at normal volumes, and has 
trouble communicating on the phone.  He also reported that he 
had to change careers because his hearing loss created a risk 
for him and his co-workers.  The Board acknowledges the 
functional impairments reported by the Veteran.  On review, 
however, the Veteran is not frequently hospitalized for his 
hearing loss and objective evidence does not show that this 
disability causes a marked interference with employment 
beyond that contemplated in the schedular standards.  While 
the Veteran reported the need for a career change, he has not 
submitted evidence of decreased income or of an inability to 
obtain or maintain employment due to hearing loss.  The March 
2009 VA examiner indicated that the effect of the Veteran's 
condition on his occupation was moderate and the effect on 
his daily activity was moderate to moderately severe given 
the degree and type of loss.  A VA Medical Center audiology 
note dated in August 2009 indicates that word recognition 
scores were good.  In considering the evidence of record, the 
Board finds that the schedular rating criteria adequately 
contemplate the Veteran's symptomatology and that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

	
ORDER

The claim of entitlement to an evaluation greater than 10 
percent for balanitis of the penis is dismissed.  

An evaluation greater than 10 percent for bilateral hearing 
loss for the period from November 14, 2002 to March 17, 2009 
is denied.



An evaluation greater than 20 percent for bilateral hearing 
loss for the period beginning on and after March 18, 2009 is 
denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


